DETAILED ACTION
	This is a non-final Office Action on the merits for application 17/287,847.
Claims 1-20 are pending.
Claims 1-20 are examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4, 5, 10-12, 15, 19, and 20 are rejected under 35 U.S.C. 102(1)(1) as being anticipated by Baquet et al. (FR 3048861, using U.S. Publication 2019/0100958 as an English translation).
Regarding claim 1, Baquet et al. disclose a process for obtaining an insulating glazing comprising first (#30) and second (#31) glass sheets that are held parallelly spaced apart with the aid of at least one transparent glass spacer (#5) adhesively bonded (the adhesive #6 which is depicted with black coloring in figure 5) to the periphery of said glass sheets so as to make a gas-filled interlayer space (the space between the glass panes #30 and #31 and spacers as depicted in figures 2 and 4), said process comprising:
providing said spacer (#5), said spacer being substantially parallelepipedal (see figure 3) and comprising at least two rough faces (#52 and #53) opposite one another (see figure 3), and two smooth faces (#50 and #51) opposite one another, then
assembling said at least one spacer between the glass sheets (see figure 4), so that each rough face of said spacer is positioned close to an edge (see figure 4), and against an inner face of each of said glass sheets, the interstitial width between the rough faces of the spacer and the inner faces of the glass sheets being less than 0.01 mm (Paragraph 53 of the English translation discloses the adhesive that extends between the spacer and the sheet can be from a few microns, which is understood to be as low as 0.002mm, or as high as 1mm, and thus form an interstitial width less than 0.01 mm within at least one location. Furthermore, there may be portions of the spacer that extend so as to directly abut the inner surfaces of the glass panes so as to have a width of 0.0 mm and thus fall within the range for the interstitial width as defined.), then
depositing at external joint lines (#54 and #55) between the rough faces of the spacer and the inner faces of the glass sheets, a transparent adhesive (#6), said adhesive moving by capillary action so as to cover the surface of said rough surfaces of the spacer (see paragraph 50 of the English translation), then
curing said adhesive (paragraph 52 of the English translation discloses the adhesive bonding can be crosslinkable and cured using UV, where such an adhesive is to cure in order to form the final, attached assembly).
Regarding claim 4, Baquet et al. disclose wherein during the depositing of the adhesive, the adhesive has a viscosity of between 300 and 900 mPa.s (see paragraph 50 of the English translation).
Regarding claim 5, Baquet et al. disclose the adhesive is UV crosslinkable and the curing is carried out by exposure to ultraviolet radiation (see paragraph 52 of the English translation).
Regarding claim 10, Baquet et al. disclose a difference between the refractive index of the adhesive, after crosslinking, and the refractive index of the glass used for the spacers and the glass sheets is at most 0.3 (paragraphs 47 and 48 of the English translation disclose the refractive index of the adhesive is to be identical or close to that of the glass and spacer to negate the visual impact of the asperities and defects present in the fastening faces).
Regarding claim 11, Baquet et al. disclose prior to providing the spacer, cutting the spacer starting from a glass sheet (see paragraph 84 of the English translation).
Regarding claim 12, Baquet et al. disclose an insulating glazing (see figure 2) capable of being obtained by the process as claimed in claim 1, said glazing comprising first (#30) and second (#31) glass sheets that are held parallelly spaced apart (see figures 2 and 4) with the aid of at least one transparent glass spacer adhesively bonded (#6) at the periphery of said glass sheets so as to make a gas-filled interlayer space (#32).
Regarding claim 15, Baquet et al. disclose a climate-controlled unit (#1) comprising at least one insulating glazing unit as claimed in claim 12 (see figure 1 and the rejection of claim 12 above).
Regarding claim 19, Baquet et al. disclose the difference between the refractive index of the adhesive, after crosslinking, and the refractive index of the glass used for the spacers and the glass sheets is at most 0.1 (paragraphs 47 and 48 of the English translation disclose the refractive index of the adhesive is to be identical or close to that of the glass and spacer to negate the visual impact of the asperities and defects present in the fastening faces).
Regarding claim 20, Baquet et al. disclose the cutting is carried out by scoring-breakage or laser cutting (see paragraph 18 of the English translation).

Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 16 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Baquet et al.
Regarding claims 2 and 16, Baquet et al. disclose the Rz roughness, within the meaning of the ISO 4287:1997 standard, of the rough faces of the spacer is within a range of from 1 to 10 microns, as defined in claim 2, or 2 to 9 microns, as defined in claim 16 (paragraph 53 of the English translation discloses that the thickness of the adhesive bonding between the spacer and glass sheet, and thus the roughness of the rough faces, is to be between a few microns to 1 mm, where the range of “a few microns” covers values of at least 2 microns and thus falls within the ranges as defined). However, if the Examiner is considered to over broadly interpret such a range of Baquet et al. as meeting the 1 to 10 or 2 to 9 micron ranges as defined, Baquet et al. disclose the thickness of the adhesive, and thus the roughness of the rough faces of the spacers, is done in order to increase the vision area of the glazing assembly while providing the desired seal-tightness and to decreasing thermal bridging, where it would have been obvious to have constructed the roughness of the rough faces of the spacer of Baquet et al. to be between 2 and 9 microns, as defined, in order to use typical cutting techniques to form the rough edges of such a spacer while also increasing the vision area of such a glazing unit in the constructed state and also since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges, such as a range at the lower end of the range as disclosed in Baquet et al., involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955).

Claim Rejections - 35 USC § 103
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Baquet et al. in view of Beresford et al. (U.S. Publication 2012/0090253).
Regarding claim 3, Baquet et al. disclose the claimed invention except for two chamfers on the smooth face intended, in the mounted position of the spacer, to form the edge face of the glazing. However, it is highly well known in the art, as evidenced by Beresford et al., that such glass spacers can be constructed with bevels/chamfers that are to face outwardly and form the outer perimeter edge of the glazing. Therefore, it would have been obvious to have constructed the glass spacer of Baquet et al. to comprise of chamfers, as taught in Beresford et al., in order to provide a stronger seal and more strength to the connection between the spacer and glass panes.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Baquet et al. in view of Buckley et al. (U.S. Patent 5,827,392).
Regarding claim 6, though Baquet et al. do not specifically disclose the UV source is provided on a single side of the assembly, it is highly well known in the art, as evidenced by Buckley et al. at #46, that UV sources can be provided from a single side of an assembly during the assembly process and still allow the UV light to travel through the material of the assembly due to the transparency of the material used. Therefore, it would have been obvious to have used a UV source from only a single side of the assembly during manufacturing of the units of Baquet et al., as taught in Buckley et al., in order to save costs on the manufacturing machines and running costs while still allowing curing of the adhesives as needed.

Claims 7-9, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Baquet et al. in view of Hynes et al. (U.S. Publication 2011/0045280).
Regarding claim 7, Baquet et al. disclose the claimed invention except for use of LEDs for such ultraviolet radiation. It is highly well known in the art, as evidenced by Hynes et al., that LEDs are a common source to cure adhesives using UV radiation. Therefore, it would have been obvious to have used LEDs to UV cure the adhesive of Baquet et al., as taught in Hynes et al., in order to use known methods to form the glazing units of Baquet et al. in a cost effective manner.
Regarding claims 8 and 17, Baquet et al. disclose the claimed invention except for the range for the intensity of the UV radiation. However, it is highly well known in the art, as evidenced by Hynes et al., that UV curable adhesives can be cured using an intensity of approximately 100mW/cm2. Applicant provides known methods to cure such adhesives and thus it would have been obvious to have used a UV source within the intensity range as defined to cure the adhesive of Baquet et al., as taught in Hynes et al., in order to properly cure the adhesive and secure the glass panes to one another as needed.
Regarding claims 9 and 18, Baquet et al. disclose the claimed invention except for the length of exposure to the UV radiation which the adhesive is to be exposed for to cure. However, it is highly well known in the art, as evidenced by Hynes et al., that UV curing can take as little as 20 seconds to cure certain adhesives. Applicant provides known methods to cure such adhesives and thus it would have been obvious to have exposed the adhesive of Baquet et al. to a UV source within the exposure range as defined, as taught in Hynes et al., in order to properly cure the adhesive and secure the glass panes to one another as needed while reducing the costs of construction by lowering the time spent under the UV source.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Baquet et al. in view of Boucher et al. (U.S. Publication 2017/0362882).
Regarding claim 13, Baquet et al. disclose the claimed invention except for two transparent glass spacers adhesively bonded to the entire length of the long edges of the glass sheets and two non-transparent spacers adhesively bonded to the entire length of the short edges of the glass sheets. It is highly well known in the art, as evidenced by Boucher et al., that glass units can be constructed such that two translucent vertical spacers #2 can be positioned parallel to one another on two peripheral edges of the glazing unit while two non-transparent spacers can be positioned on the opposite parallel peripheral edges of the glazing unit (see paragraphs 73 and 79). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to have positioned two translucent spacers on the long edges of the unit and two non-transparent spacers on the short edges of the unit, as taught in Boucher et al, in order to provide thermal transfer characteristics and aesthetics to the glazing unit as needed based on the orientation and use of the glazing panel and also since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70 (CCPA 1950).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Baquet et al. in view of Meyer et al. (U.S. Publication 2015/0330137).
Regarding claim 14, though Baquet et al. do not specifically disclose the glazing unit comprises of at least one of the three performances as defined, it is highly well known in the art, as evidenced by Meyer et al., that annual transmission rates of glazing elements should be at most 1% per year in order to maintain the gastight nature of the window and thus it would have been obvious to have constructed the glazing unit of Baquet et al. to meet such gas leakage rates as defined in claim 14, as taught in Meyer et al., in order to meet industry standards to thus construct a competitive glazing unit that maintains its gas tightness during use.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE V ADAMOS whose telephone number is (571)270-1166. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian D Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THEODORE V ADAMOS/Primary Examiner, Art Unit 3635